DETAILED ACTION
This Office Action is in response to application 16/716,044 filed on December 16, 2019.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2020 and 05/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201710775263.3, filed on 08/31/2017.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-8, 10-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (Cai) U.S. Pub. Number 2020/0028921, in view of Baek et al. (Baek) U.S. Pub. Number 2020/0367148. 
Regarding claim 1; Cai discloses an authentication system based on a service-based architecture, wherein the authentication system comprises:
a second control network element that belongs to a second public land mobile network (PLMN), wherein the second control network element is configured to:
perform a preset algorithm on an identifier of a first network function (NF) network element, an identifier of the second control network element, a service identifier of a service requested by the first NF network element, an identifier of a first PLMN and an identifier of the second PLMN based on a key, wherein the first NF network element belongs to a first PLMN (para. [0013] the NF requester receives at least one of an ID or service-related information of an NF provider, which is returned by the NRF based on the service discovery request; here, the service-related information is to indicate related information of a plurality of services provided by the NF provider; para. [0040] the NRF device obtains an ID of each of NF providers and service-related lists of NFs providable by the NF providers through discovery capabilities of NFs. Here, the service-related information includes at least one of a service ID list or NF version information of the NF provider. The service ID list includes service IDs of all available services at the NF provider. The NF version information is to indicate versions of the services provided by the NF provider. The version information here may be a version number or a version name of each of services provided by the NF provider. Certainly, the service-related information may further include, besides a service ID and a service version, other information; para. [0129] an NRF stores a mapping relationship among a service ID, a service ID list, an ID or a type of an NF provider for providing a service, and an NF requester requesting the service.);
obtain a security parameter based on performing the preset algorithm  (para. [0131] the NF requester sends a service discovery request. Here, the service discovery request carries a service ID of the target service A and an ID or type of the NF requester, and optionally carries the type of the NF provider; para. [0132] the NRF searches, based on the ID of the target service A and the ID or type of the NF requester, for an ID or type of an NF provider capable of providing a corresponding service and a service ID list providable by the NF provider) and
send the security parameter to a first control network element, wherein the first control network element belongs to the first PLMN  (para. [0132] providing a corresponding service and a service ID list providable by the NF provider, and returns the ID or the type of the NF provider and the service ID list to the NF requester; para. [0133] when the ID of the NF provider is an FQDN of the NF provider, the NF requester carries the FQDN of the NF provider to query a DNS for an IP address of the NF provider); and
a second NF network element [[that belongs to the second PLMN]], wherein the second NF network element is configured to:
receive the security parameter (para. [0134] the NF requester sends a service request carrying the ID of the target service A to the NF provider based on the ID of the NF provider to request the corresponding NF service from the NF provider);
verify correctness of the security parameter (para. [0055] an NF provider capable of providing a service requested by the NF requester and matching at least one of a capability or requirement of the UE is queried based on the service ID and the related information of the NF requester; para. [0135] the NF provider executes a response to the service request) and
(para. [0057] service-related information of an NF authorized to be accessed by the NF requester is determined based on the predetermined information. The service-related information of the NF authorized to be accessed by the NF requester is used for the NF provider to determine whether the service requested by the NF requester is an authorized service; para. [0135] the NF provider executes a response to the service request).

Cai does not disclose, which Baek discloses second NF network element that belongs to the second PLMN (Baek: para. [0014] common control plane network function (CCNF) of a visited public land mobile network (visited PLMN) is provided in a roaming environment that supports a network slice. The CCNF includes a transceiver transmitting and receiving signals to and from a terminal and a network function (NF) repository function; and a controller connected to the transceiver. The controller is configured to control the transceiver to receive, from the terminal, a first packet data unit (PDU) session request message containing slice assistance information indicating a characteristic of a service to be used by the terminal, to control the transceiver to transmit, to the NF repository function, a first discovery request message containing an ID of a home PLMN of the terminal and the slice assistance information, and to control the transceiver to receive, from the NF repository function, a first discovery response message containing an address of a session management network function (SM NF) of the home PLMN) (i.e. the visit PLMN is the second PLMN)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cai to provide second NF network element that belongs to the second PLMN, as taught by Baek. The motivation would be to provide stores subscription information of a terminal, a home policy control function that controls applying a policy in 

Regarding claim 2; the combination of Cai and Baek discloses the authentication system according to claim 1, wherein the first control network element is configured to receive the security parameter and send the security parameter to the first NF network element, and wherein the first NF network element is configured to receive the security parameter and send the security parameter to the second NF network element (Cai: para. [0124] In operation S4, the NRF queries, based on the service ID of the target service A, for an ID or a type of an NF provider capable of providing a corresponding service and a service ID list providable by the NF provider, and returns the ID or type of the NF provider and the service ID list to the NF requester).

Regarding claim 3; the combination of Cai and Baek discloses the authentication system according to claim 1, wherein the key is a private key of the second control network element, wherein the security parameter is a digital signature (Cai: para. [0022] a second receiving unit, configured to receive at least one of an ID or service-related information of an NF provider, which is returned by the NRF based on the service discovery request; here, the service-related information is to indicate related information of a plurality of services provided by the NF provider) and
wherein the preset algorithm is a digital signature algorithm (Baek: para. [0033] CCNF 101 is connected to a terminal attaching to the visited PLMN and a base station accessed by the terminal, processes control messages for managing the terminal, and manages the mobility of the terminal. In addition, the CCNF 101 is connected to the subscriber repository 103 located in the home PLMN, receives subscriber related information from the subscriber repository 103, and performs authentication of the termina). The rationale to combine Cai and Baek is the same as claim 1.

Regarding claim 5; the combination of Cai and Baek discloses the authentication system according to claim 1, wherein the first NF is configured to send a discovery request to the first control network element (Cai: para. [0123] the NF requester sends a service discovery request; here, the service discovery request carries a service ID of the target service A (optionally, carrying the type of the NF provider), and wherein the first control network element is configured to receive the discovery request and send the discovery request to the second control network element (Cai: para. [0126] the NF requester sends a service request carrying the ID of the target service A to the NF provider based on the ID of the NF provider to request the corresponding NF service from the NF provider).

Regarding claims 6-8 and 10; claims11-12 are directed to a method which has similar scope as claims 1 and 3, respectively. Therefore, claims 6-8 and 10 remain un-patentable for the same reasons.

Regarding claims 11-12; claims 11-12 are directed to a method which has similar scope as claims 1 and 3, respectively. Therefore, claims 11-12 remain un-patentable for the same reasons.

Regarding claims 14-15; claims 14-15 are directed to a method which has similar scope as claims 2 and 5, respectively. Therefore, claims 14-15 remain un-patentable for the same reasons.

Regarding claims 16-17 and 19-20; claims 16-17 and 19-20 are directed to a method which has similar scope as claims 1-2, 3 and 5, respectively. Therefore, claims 16-17 and 19-20 remain un-patentable for the same reasons.
Allowable Subject Matter
Claims 4, 9, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s remarks 
Applicant is encouraged to contact the examiner to discuss propose amendment to overcome the prior art of record to expedite prosecution.

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
Yang et al. U.S. Pub. No. 2020/0177677 -Yang teaches methods for Unstructured Data Storage Function (UDSF) services in a telecommunications network, such as a Fifth Generation (5G) Core network are provided. According to one aspect of the present disclosure, receiving, from a first network node, a first request to perform a data operation involving first data associated with an identified User Equipment (UE) and an identified Network Function (NF); and sending, to the first network node, a response to the first request.

Rodrigo et al. U.S. Publication No. 2020/0404471 to Rodrigo teaches a method of discovering services provided by a network function, NF, in a Service Based Architecture, SBA, based telecommunication network, wherein said network function is registered, in a Network Repository Function, NRF, comprised by said telecommunication network, using a service name, a service address and a selection rule, wherein said selection rule defines a further service address and a precondition for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.